Kruse, J. (dissenting):
I dissent upon the grounds:
1. The insured was not temperate, as he represented and warranted himself to be, and he misstated and concealed facts respecting his excessive use of intoxicating liquors.
2. His beneficiary is not entitled to insurance under the laws of the defendant association and the conditions upon which his certificate was issued, because of his excessive use of intoxicating liquors, both before and after he became a member of the defendant association. He first became a member of the order May 16, 1905. Within three or four years before that he had been convicted several times of public intoxication. He failed to pay his assessments, but was reinstated March 5, 1908. At that time there had been several other convictions against him for public intoxication. After his reinstatement he was again convicted of public intoxication. During the last year of his life he was convicted of public intoxication four or five times: Once in November, 1910; again, February, 1911, when he was sentenced to imprisonment in the county jail for ninety days; again, July twenty-ninth, when he was sentenced to imprison*670ment; again, September twenty-second; and, finally, October ninth, when he was sentenced to imprisonment for a term of six months, dying in the county jail while he was serving that term. I think he was intoxicated too much and too often to be classed as temperate.' Besides, the evidence shows that, in his first application, he misstated the number of times he had been intoxicated. He admitted that he was intoxicated six months before the date of his application, and the evidence shows that he was convicted of public intoxication at least twice before that within the three-year period covered by the inquiry contained in the application.
3. The evidence does not support the finding of the jury that the medical examiner knew all about his intoxication, nor is the defendant chargeable with such knowledge.
Judgment and order affirmed, with costs.